Title: To James Madison from John Dawson, 17 December 1800
From: Dawson, John
To: Madison, James


Dear Sir,
City of Washington. Decr. 17. 1800.
Before this you have returnd to Orange, & I trust in good health.
We are placd in a very unpleasant situation—the accounts which have been recievd from different states place Mr. Jefferson and Mr. Burr on an equall footing. Kentucky and Tennessee are not in, but we have good grounds to conclude that the votes will be equall. Shoud this be the case an effort will be made to prevent an election by withholding nine states—and there is reason to fear that they will succeed—N. York—Pennsylvania Virginia—N. Carolina, Georgia, Tennessee and Kentucky may be counted on with certainty, and we hope for this state and New Jersey—but every exertion will be used with them.
You have seen the ament. to the constitution respecting the choice of President & Vice President—it is an intricate subject, and I will thank you for your sentiments on it—the treaty with the French republic is before the Senate—I do not know the contents. Yrs with much esteem
J Dawson
